DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities (line 1): 
14. The device of claim 8, further comprising a second stack of MTJ layers spaced apart from the first stack of MTJ layers, and wherein the first layer of the passivation layer extends continuously from the sidewall of the first stack of MTJ layers to a sidewall of the second stack of MTJ layers.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-11, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. US 2018/0076261.
	Regarding claim 1, Yoshikawa et al. Fig. 1 discloses a device comprising: 
a stack of magnetic tunnel junction (MTJ) layers 1; 
a passivation layer 13 disposed on a sidewall of the stack of MTJ layers 1, the passivation layer 13 including: 
a first layer 13 that includes a first element selected from the group consisting of B, C and Ge [0056]; 
a second layer 13 that includes the selected first element and a second element selected from the group consisting of oxygen and nitrogen [0056]; and 
a dielectric layer 24 disposed on the passivation layer.
Yoshikawa et al. does not expressly disclose a first layer and a second layer. Yoshikawa et al. does teach that protection layer 13 can be a single layer film or a multilayer film of materials comprising B and C and having a lower oxygen and moisture permeability than the dielectric layer 24 in order to prevent the MTJ element 1 from being oxidized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention to have a protection layer with a first and a second layer as claimed in order to enhance the reliability of the semiconductor device [0083] as taught by Yoshikawa et al.
Regarding claim 2, Yoshikawa et al. Fig. 1 teaches the device of claim 1, wherein the passivation layer further includes a third layer 13, the third layer including a third element selected from the group consisting of B, C, Ge, Si, Al, P, Ga, In, TI, Mg, Hf, Zr, Nb, V, Ti, Cr, Mo, W, Sr, and Zn [0056].
Regarding claim 3, Yoshikawa et al. Fig. 1 teaches the device of claim 1, wherein the first layer 13 interfaces with sidewalls of the stack of MTJ layers 1.
Regarding claim 4, Yoshikawa et al. Fig. 1 teaches the device of claim 1, wherein the first layer 13 is closer to the stack of MTJ layers than the second layer 13.
Regarding claim 5, Yoshikawa et al. Fig. 1 teaches the device of claim 1, further comprising a top electrode 25 disposed on the stack of MTJ layers 1, and wherein at least one of the first and second layers 13 of the passivation layer 13 interface with the top electrode 25.
Regarding claim 6, Yoshikawa et al. Fig. 1 teaches the device of claim 5, wherein both the first and second layers 13 of the passivation layer 13 interface with the top electrode.
Regarding claim 8,  Yoshikawa et al. Fig. 1 discloses a device comprising: 
a first stack 1 of magnetic tunnel junction (MTJ) layers; and 
a passivation layer 13 disposed on a sidewall of the first stack 1 of MTJ layers, the passivation layer 13 including: 
a first layer 13 that includes a first element selected from the group consisting of B, C and Ge [0056]; and 
a second layer 13 that includes an alloy selected from the group consisting of BX, CX and GeX, wherein X is selected from the group consisting of Si, Al, P, Ga, In, Tl, Mg, Hf, Zr, Nb, V, Ti, Cr, Mo, W, Sr, and Zn [0056].
Yoshikawa et al. does not expressly disclose a first layer and a second layer. Yoshikawa et al. does teach that protection layer 13 can be a single layer film or a multilayer film of materials comprising B and C and having a lower oxygen and moisture permeability than the dielectric layer 24 in order to prevent the MTJ element 1 from being oxidized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention to have a protection layer with a first and a second layer as claimed in order to enhance the reliability of the semiconductor device [0083] as taught by Yoshikawa et al.
Regarding claim 9, Yoshikawa et al. Fig. 1 teaches the device of claim 8, wherein the B in BX, the C in CX, and the Ge in GeX comprises at least 10 atomic % of the alloy [0094].
Regarding claim 10, Yoshikawa et al. Fig. 1 teaches the device of claim 8, wherein the passivation layer 13 further includes a third layer 13 that includes a second element selected from the group consisting of oxygen and nitrogen [0056].
Regarding claim 11, Yoshikawa et al. Fig. 1 teaches the device of claim 10, wherein the first 13, second 13 and third 13 layers are sequentially stacked in that order on the sidewall of the first stack of MTJ layers [0056].
Regarding claim 13, Yoshikawa et al. Fig. 1 teaches the device of claim 8, further comprising a top electrode layer 25 disposed on the first stack of MTJ layers 1, and wherein the first 13 and second 13 layers of the passivation layer interface with a bottom surface of the top electrode layer 25.
Regarding claim 16, Yoshikawa et al. Fig. 1 discloses a device comprising: 
a stack of magnetic tunnel junction (MTJ) layers 1; and 
a passivation layer 13 disposed on a sidewall of the stack of MTJ layers, the passivation layer including: 
a first layer 13 that includes a first element selected from the group consisting of B, C and Ge [0056]; and 
a second layer 13 that includes a first alloy selected from the group consisting of a B-containing alloy, a C-containing alloy and a Ge-containing alloy [0056]; and 
a third layer 13 that includes a second alloy selected from the group consisting of an oxidized B-containing alloy, an oxidized C-containing alloy and an oxidized Ge- containing alloy, a nitridated B-containing alloy, a nitridated C-containing alloy and a nitridated Ge-containing alloy [0056].
Yoshikawa et al. does not expressly disclose a first layer, second layer and a third layer. Yoshikawa et al. does teach that protection layer 13 can be a single layer film or a multilayer film of materials comprising B and C and having a lower oxygen and moisture permeability than the dielectric layer 24 in order to prevent the MTJ element 1 from being oxidized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the claimed invention to have a protection layer with a first, a second and a third layer as claimed in order to enhance the reliability of the semiconductor device [0083] as taught by Yoshikawa et al.
Regarding claim 17, Yoshikawa et al. Fig. 1 teaches the device of claim 16, wherein the first, second and third layers are formed of different materials [0056].
Regarding claim 18, Yoshikawa et al. Fig. 1 teaches the device of claim 16 [0056], wherein the B-containing alloy incudes a second element selected from the group consisting of B, C, Ge, Si, Al, P, Ga, In, Tl, Mg, Hf, Zr, Nb, V, Ti, Cr, Mo, W, Sr, and Zn, wherein the C-containing alloy incudes a third element selected from the group consisting of B, C, Ge, Si, Al, P, Ga, In, Tl, Mg, Hf, Zr, Nb, V, Ti, Cr, Mo, W, Sr, and Zn, and wherein the Ge-containing alloy incudes a fourth element selected from the group consisting of B, C, Ge, Si, Al, P, Ga, In, Tl, Mg, Hf, Zr, Nb, V, Ti, Cr, Mo, W, Sr, and Zn.
Regarding claim 20, Yoshikawa et al. Fig. 1 teaches the device of claim 16 16, wherein the second layer 13 is disposed between the first layer 13 and the third layer 13 of the passivation layer 13 [0056].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. as applied to claim 1 above, and further in view of Jung et al. US 2014/0042567.
	Regarding claim 7, Yoshikawa et al. teaches the device of claim 1. Yoshikawa et al. does not teach wherein the sidewall is a tapered sidewall extending from a top surface of the stack of MTJ layers to a bottom surface of the stack of MTJ layers. 
	Jung et al. Fig. 25 discloses a device comprising a tapered sidewall extending from a top surface of a stack of MTJ layers 100a to a bottom surface of the stack of MTJ layers 1.
 	Yoshikawa et al. and Jung et al. are analogous art because they are directed to a MTJ element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoshikawa et al. because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Yoshikawa et al. and incorporate the teachings of Jung et al. to improve the device performance by reducing the side wall redeposition of the metallic particles with a tapered sidewall of the MTJ stack [0064].

Claim(s) 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. as applied to claim 8 above, and further in view of Ogihara US 8,796,814.
Regarding claim 12, Yoshikawa et al. Fig. 1 teaches the device of claim 8.  Yoshikawa et al. does not teach wherein the passivation layer is an amorphous passivation layer.
Ogihara teaches an MTJ element comprising a passivation layer 20 and col. 3, lines 36-50 teaches an amorphous passivation layer 22.
Yoshikawa et al. and Ogihara are analogous art because they are directed to a protection layer on a MTJ element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoshikawa et al. because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Yoshikawa et al. and incorporate the teachings of Ogihara to electrically insulate the MTJ element and thereby improve the device performance col. 3, lines 45-60.
	Regarding claim 14, Yoshikawa et al. Fig. 1 teaches the device of claim 8.  Yoshikawa et al. does not teach a second stack of MTJ layers spaced apart from the first stack of MTJ layers, and wherein the first layer of the passivation layer extends continuously from the sidewall of the first stack of MTJ layers to a sidewall of the second stack of MTJ layers. 
	Ogihara Fig. 2D teaches a second stack of MTJ layers 10 spaced apart from a first stack of MTJ layers 10, and wherein a first layer 22 of a passivation layer 20 extends continuously from the sidewall of the first stack of MTJ layers 10 to a sidewall of the second stack of MTJ layers 10. 
	Yoshikawa et al. and Ogihara are analogous art because they are directed to a protection layer on MTJ element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoshikawa et al. because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Yoshikawa et al. and incorporate the teachings of Ogihara to electrically insulate the MTJ element and thereby improve the device performance col. 2, line 59 - col. 3, line 60.
Regarding claim 15, Yoshikawa et al. and Ogihara teaches the device of claim 14. Ogihara Figs. 2B-2D teaches the second layer 21 of the passivation layer 20 extends continuously from a portion of the first layer 22 disposed on the sidewall of the first stack of MTJ layers 10 to a second portion of the first layer 22 disposed on the sidewall of the second stack of MTJ layers 10.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. as applied to claim 16 above, and further in view of Ohsawa et al. US 2014/0087483.
	Regarding claim 19, Yoshikawa et al. Fig. 1 teaches the device of claim 16, further comprising: a bottom electrode 12; and a top electrode 25 disposed directly on the stack of the MTJ layers 1, and wherein the first layer 13 of the passivation layer 13 interfaces the top electrode 25, and wherein the second 13 and third layers 13 of the passivation layer 13 interface with the top electrode 25.
	Yoshikawa et al. does not teach the first layer of the passivation layer 
interfaces with the bottom electrode. 
	Ohsawa et al. [0114] teaches an MTJ element comprising a protective layer 18 interface with both a top electrode 13 and a bottom electrode 17.  
Yoshikawa et al. and Ohsawa et al. are analogous art because they are directed to a MTJ element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoshikawa et al. because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Yoshikawa et al. and incorporate the teachings of Ohsawa et al. to insulate the layers from adjacent MTJ elements [0116].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898